Title: To John Adams from John Pintard, 15 September 1798
From: Pintard, John
To: Adams, John



Sir
Newark. N.Jersey. 15th. September. 1798.

Understanding that Mr. Malcomb has resigned the office of private secretary to Your Excellency, permit me to tender an offer of my services to supply the vacancy.
To advance anything in praise of my own talents, would be highly indecorous. I take the liberty therefore to refer to the accompanying letters from my Connections and friends, Elias Boudinot Esq. director of the mint, the honorable Judge Boudinot of this State, and Col. William S. Smith. Whatever their friendship and partiality may have advanced in my favor, it shall be my ambition to fulfill.
One remark may not be impertinent—That I have been uniformly attached to our Federal constitution and government, long indeed before I knew how to appreciate their value and blessings. And unless I was fully impressed with the highest sense of approbation and veneration for your administration, no temptation could induce me to present myself as a candidate for any office under it.
I have the honor to be / with every sentiment of respect / Your Excellencys / most obedient, and / most humble servant

John Pintard